


RESTATED PROPERTY MANAGEMENT AGREEMENT

THIS RESTATED PROPERTY MANAGEMENT AGREEMENT (this "Agreement") is entered into
as of October 1, 2013 among Three-B SAC Self-Storage Limited Partnership, a
Nevada limited partnership ("Owner"), and the subsidiaries of U-Haul
International, Inc. set forth on the signature block hereto (collectively or
individually, as the case may be, "Manager").

RECITALS

A.Owner owns the real property and all improvements thereon and appurtenances
thereto located at the street addresses identified on Exhibit A hereto
(hereinafter, collectively the “Property”).

 

B.Owner intends that the Property be rented on a space-by-space retail basis to
corporations, partnerships, individuals and/or other entities for use as
self-storage facilities.

 

C.Owner desires that Manager manage the Property and Manager desires to act as
the property manager for the Property, all in accordance with the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows.

 

1.                   Employment.

(a)                Owner hereby retains Manager, and Manager agrees to act as
manager of the Property upon the terms and conditions hereinafter set forth.

(b)               Owner acknowledges that Manager, and/or Manager affiliates, is
in the business of managing self-storage facilities and businesses conducted
thereat, including, but not limited to, the sale of packing supplies and rental
of trucks and equipment, both for its own account and for the account of
others.  It is hereby expressly agreed that notwithstanding this Agreement,
Manager and such affiliates may continue to engage in such activities, may
manage facilities other than those presently managed by Manager and its
affiliates (whether or not such other facilities may be in direct or indirect
competition with Owner) and may in the future engage in other business which may
compete directly or indirectly with activities of Owner. 

(c)                In the performance of its duties under this Agreement,
Manager shall occupy the position of an independent contractor with respect to
Owner.  Nothing contained herein shall be construed as making the parties hereto
(or any of them) partners or co-parties to a joint venture, nor construed as
making Manager an employee of Owner.

2.                   Duties and Authority of Manager.

Subject to the terms and conditions of this Agreement, on behalf of, and as
agent of, the Owner:

(a)                General Duties and Authority.  Manager shall have the sole
and exclusive duty and authority to fully manage the Property and supervise and
direct the business










and affairs associated or related to the daily operation thereof, to collect on
behalf of Owner all revenues related to the Property, to pay on behalf of Owner
all expenses of the Property, and to execute on behalf of Owner such documents
and instruments as, in the sole judgment of Manager, are reasonably necessary or
advisable under the circumstances in order to fulfill Manager's duties
hereunder.  Such duties and authority shall include, without limitation, those
set forth below.  Notwithstanding the foregoing or any other term or provision
herein, upon notice to Manager, Owner shall have the right to assume
responsibility for the direct payment of certain expenses of Owner, as may be
determined by Owner.  In such event, Owner shall provide an accounting of such
costs to Manager.  In the event Owner fails to provide such accounting to
Manager, Manager shall assume no liability for nonpayment for such expenses so
assumed by Owner.   The parties acknowledge and agree that Owner will retain
title to, ownership of, and exclusive right to control the Property, subject to
the terms of this Agreement, and that portion of the Gross Revenue (as
hereinafter defined) owned by Owner (“Owner’s Revenue”); and that Manager will
not acquire title to, any interest in, or any income or revenues from the
Property or Owner’s Revenue.  For purposes of this Agreement, Owner’s Revenue
consists of the revenue from storage operations, retail sales, miscellaneous
income and the commissions (“U-Move Commissions”) paid to Owner pursuant to the
terms of that Dealership Contract between Owner and Manager dated as of the date
hereof (the “Dealer Contract”), in each case with respect to the Property. In
performing its services and making any payments hereunder, Manager will make
known to third parties that Manager is acting solely as the agent of Owner. 
Under no circumstances will Manager represent or hold itself out to any third
party as having any title to or property interest in the Property or Owner’s
Revenue. 

(b)               Renting of the Property.  Manager shall establish policies and
procedures for the marketing activities for the Property, and shall advertise
the Property through such media as Manager deems advisable.  Manager's marketing
activities for the Property shall be consistent with the scope and quality
implemented by Manager and its affiliates at any other properties operated by
Manager or its affiliates.  Manager shall have the sole discretion, which
discretion shall be exercised in good faith, to establish the terms and
conditions of occupancy by the tenants of the Property, and Manager is hereby
authorized to enter into rental agreements on behalf and for the account of
Owner with such tenants and to collect rent from such tenants on behalf and for
the account of Owner. Manager may jointly advertise the Property with other
properties owned or managed by Manager or its Affiliates, and in that event,
Manager shall reasonably allocate the cost of such advertising among such
properties.

(c)                Repair, Maintenance and Improvements.  Manager shall make,
execute, supervise and have control over the making and executing of all
decisions concerning the acquisition of furniture, fixtures and supplies for the
Property, and may purchase, lease or otherwise acquire the same and which items
shall be owned by Manager.  Manager shall make and execute, or supervise and
have control over the making and executing of all decisions concerning the
maintenance, repair and landscaping of the Property, provided, however, that
such maintenance, repair and landscaping shall be consistent with the
maintenance, repair and landscaping implemented by Manager and its affiliates at
any other properties operated by Manager or its affiliates.  Manager shall, on
behalf of Owner, negotiate and contract for and supervise the installation of
all capital improvements related to the Property; provided, however, that
Manager agrees to secure the prior written approval of Owner on all such
expenditures in excess of $10,000.00 for any one item, except monthly or
recurring operating charges and/or




2





emergency repairs if in the opinion of Manager such emergency repairs are
necessary to protect the Property from damage or to maintain services to the
Owner or any customers.  In the event such emergency repairs exceed $10,000,
Manager shall notify Owner and the insurer as applicable of the cost estimate
for such work.

(d)               Personnel.  Manager shall select all vendors, suppliers,
contractors, subcontractors and employees with respect to the Property and shall
hire, discharge and supervise all labor and employees required for the operation
and maintenance of the Property.  Any employees so hired shall be employees of
Manager, and shall be carried on the payroll of Manager.  Employees may include,
but need not be limited to, on-site resident managers, on-site assistant
managers, and relief managers located, rendering services, or performing
activities on the Property in connection with its operation and management.  The
cost of employing such persons shall not exceed prevailing rates for comparable
persons performing the same or similar services with respect to real estate
similar to the Property in the general vicinity of each respective Property. 
Manager shall be responsible for all legal and insurance requirements relating
to its employees.

(e)                Service Agreements.  Manager shall negotiate and execute on
behalf of Owner such agreements which Manager deems necessary or advisable for
the furnishing of utilities, services, concessions and supplies, for the
maintenance, repair and operation of the Property and such other agreements
which may benefit the Property or be incidental to the matters for which Manager
is responsible hereunder.

(f)                Other Decisions.  Manager shall make the decisions in
connection with the day-to-day operations of the Property.

(g)               Regulations and Permits.  Manager shall comply in all respects
with any statute, ordinance, law, rule, regulation or order of any governmental
or regulatory body pertaining to the Property (collectively, "Laws"), respecting
the use of the Property or the maintenance or operation thereof, the
non-compliance with which could reasonably be expected to have a material
adverse effect on Owner or any Property.  Manager shall apply for and obtain and
maintain, on behalf of Owner, all licenses and permits required or advisable (in
the reasonable judgment of Manager) in connection with the management and
operation of the Property.  Notwithstanding the foregoing, Manager shall be
permitted to contest any Applicable Laws to the extent and pursuant to the same
conditions that Owner is permitted to contest any Laws.  To the extent that
Manager does not comply, Manager will be responsible for the costs and penalties
incurred as a result of the non-compliance.

(h)               Records and Reports of Disbursements and Collections.  Manager
shall establish, supervise, direct and maintain the operation of a system of
cash record keeping and bookkeeping with respect to all receipts and
disbursements and all business activities and operations conducted by Manager in
connection with the management and operation of the Property.  Manager shall be
responsible for cash shortages and discrepancies incurred in the normal course
of management operations.  The books, records and accounts shall be maintained
at the Manager's office or at Owner's office, or at such other location as
Manager and Owner shall determine, and shall be available and open to
examination and audit quarterly by Owner, its representatives, its lenders and
administrative and collateral agents on behalf of lenders, if any




3





(collectively, “Lender”), and as provided by Owner, and, subject to any
mortgagee of the Property, and such mortgagee's representative.  Manager shall
cause to be prepared and delivered to Owner and, if Owner fails to provide such
information to Lender pursuant to the Loan Documents, to Lender, a monthly
statement on a per-Property basis, of receipts, expenses and charges, and any
other information as reasonably required by Owner to prepare its financials
statements, together with a statement, on a per-Property basis, of the
disbursements made by Manager during such period on Owner's behalf, which shall
include separate lines for prepaid items and inventory.  Manager shall provide
Owner with rent rolls and occupancy reports if requested.

(i)                 Collection.  Manager shall be responsible for the billing
and collection of all receipts and for payment of all expenses with respect to
the Property and shall be responsible for establishing policies and procedures
to minimize the amount of bad debts. Bad debt incurred as a result of non
compliance with management policies and procedures (such as improper
verifications or acceptance of bad credit cards or bad checks) will be the
responsibility of Manager. 

(j)                 Legal Actions.  Manager shall cause to be instituted, on
behalf and in its name or in the name of Owner as appropriate, any and all legal
actions or proceedings Manager deems necessary or advisable in connection with
the Property, including, without limitation, to collect charges, rent or other
income due to Owner with respect to the Property and to oust or dispossess
tenants where appropriate or other persons unlawfully in possession under any
lease, license, concession agreement or otherwise, and to collect damages for
breach thereof or default thereunder by such Owner, licensee, concessionaire or
occupant.

(k)               Insurance.  Manager will insure, on its Master Policy, against
all liabilities at the Property at Manager’s sole cost and expense (“General
Liability Insurance”). Any deductibles or self-insured retentions with respect
to the General Liability Insurance shall be at Manager’s (or Manager’s U-Haul
affiliates’) responsibility and sole cost and expense.   Manager will insure
equipment at Manager’s cost, as determined by Manager.  If requested by Owner,
Manager will obtain for Owner, at Owner’s sole cost and expense, a policy of
property insurance (“Property and Casualty Insurance”).  Any such Property &
Casualty Insurance shall meet Lender’s required coverage, to include earthquake,
flood and other Lender requirements, as the case may be, and shall be the cost
of Owner.  Manager’s obligations under this Section 2(k) shall be guaranteed by
U-Haul International, Inc. 

(l)                 Taxes.  During the term of this Agreement, Manager shall pay
on behalf of Owner, prior to delinquency, real estate taxes, personal property
taxes, and other taxes assessed to, or levied upon, the Property, but only in
the event requested by Owner.  If requested, Manager will charge to Owner an
expense monthly equal to 1/12 of annual- real property taxes.

(m)             Limitations on Manager Authority.  Notwithstanding anything to
the contrary set forth in this Section 2, Manager shall not, without obtaining
the prior written consent of Owner, (i) rent storage space in the Property by
written lease or agreement for a stated term in excess of one year unless such
lease or agreement is terminable by the giving of not more than thirty (30) days
written notice, (ii) alter the building or other structures of the Property in
violation of loan documents executed by Owner in connection with the Property
(“Loan




4





Documents”); (iii) enter on behalf of Owner any other agreements which exceed a
term of one year and are not terminable on thirty day's notice at the will of
Owner, without penalty, payment or surcharge; (iv) act in violation of any Law,
(v) violate any term or condition of the Loan Documents; (vi) fail to correct
any misunderstanding of any third party of which Manager becomes aware as to the
separateness of Owner and Manager; or (vii) except as explicitly set forth in
this Agreement, exercise any authority to act on behalf of, or hold itself out
has having authority to act on behalf of, Owner. 

(n)               Shared Expenses.  Owner acknowledges that certain economies
may be achieved with respect to certain expenses to be incurred by Manager on
behalf of Owner hereunder if materials, supplies, insurance or services are
purchased by Manager in quantity for use not only in connection with Owner's
business at the Property but in connection with other properties owned or
managed by Manager or its affiliates.  Manager shall have the right to purchase
such materials, supplies, insurance (subject to the terms of this Agreement)
and/or services in its own name and charge Owner a pro rata allocable share of
the cost of the foregoing; provided, however, that the pro rata cost of such
purchase to Owner shall not result in expenses that are either inconsistent with
the expenses of other "U-Haul branded" locations in the general vicinity of the
applicable Property or greater than would otherwise be incurred at competitive
prices and terms available in the area where the Property is located; and
provided further, Manager shall give Owner access to records (at no cost to
Owner) so Owner may review any such expenses incurred.

(o)               Deposit of Gross Revenues.  All revenue from operations at the
Property (“Gross Revenue”) shall be deposited daily by Manager into (i) a bank
account that has been established for the benefit of Owner (the “Deposit
Account”) and maintained by Manager (or its parent company); or (ii) a
collective bank account (the “Collective Account”) maintained by Manager (or its
parent company) for the benefit of multiple property owners.  In either case,
although the account may be in Owner’s name, Owner’s right to the proceeds
therein only extends to Owner’s Revenue.  On a daily basis, Manager shall
transfer Owner’s Revenue in the Deposit Account or Collective Account, as the
case may be, to Owner’s separately identified depositary account pledged to
Lender (“Blocked Account”). To the extent that Gross Revenue is deposited into a
Collective Account, Manager (or its parent company) shall on a daily basis
reconcile such Collective Account and maintain such records as shall clearly
identify the respective interest of each property owner in such account. 
Manager shall not, and shall not permit any other property owner or any
affiliate of Manager to borrow, lend, use, pledge or otherwise encumber Owner’s
Revenue while it is in a Deposit Account or Collective Account. Pursuant to the
terms and conditions of that certain Cash Management Agreement dated as of the
date hereof between Owner, U.S. Bank National Association as Agent and
Administrative Agent, and Manager (the “Cash Management Agreement”), during a
Cash Sweep Period (as defined in the Cash Management Agreement), the Owner’s
Revenue shall be transferred to the Cash Management Account and shall be
governed by the terms of the Cash Management Agreement.   The payment of Owner’s
U-Move Commissions shall be governed by the terms of the Dealer Contract.   
Except as otherwise expressly set forth above or in the Cash Management
Agreement or Blocked Account Agreement (as defined in the Cash Management
Agreement), nothing in this Section shall be construed to limit Owner’s access
to Owner’s Revenue, except during a Cash Sweep Period. Manager shall not deposit
any Gross Revenues into any deposit accounts except as expressly permitted under
this paragraph.  




5





(p)               Obligations under Loan Documents and other Material
Contracts.  Manager shall take such actions as are necessary or appropriate
under the circumstances to ensure, to the extent Manager is privy to the
information, that Owner is in compliance with the terms of the Loan Documents
and any other material agreement relating to the Property to which Owner is a
party and for which Manager is privy to the information.  Notwithstanding the
foregoing, nothing herein contained shall be deemed to obligate Manager to fund
from its own resources any payments owed by Owner under the Loan Documents or
otherwise be deemed to make Manager a direct obligor under the Loan Documents.

(q)               Obligations notwithstanding other Tenancy at the Property. 
Manager shall perform all of its obligations under this Agreement in a
professional manner consistent with the standards it employs at all of its
managed locations. 

(r)                Segregation.   Owner and Manager shall maintain the Property
and Owner’s Revenue in such a manner that it is not costly or difficult to
segregate, ascertain or identify Owner’s individual assets from those of Manager
or any other person.  

3.                   Duties of Owner. 

Owner shall cooperate with Manager in the performance of Manager's duties under
this Agreement and to that end, upon the request of Manager, shall provide, at
such rental charges, if any, as are deemed appropriate, reasonable office space
for Manager employees on the premises of the Property (to the extent available).
Owner shall not unreasonably withhold or delay any consent or authorization to
Manager required or appropriate under this Agreement.  Owner shall provide
Manager with copies of all Loan Documents and any amendments thereto. 

4.                   Compensation of Manager.

(a)                Reimbursement of Expenses.  Manager shall be entitled to
request and receive timely reimbursement for all timely authorized out-of-pocket
reasonable and customary expenses (“Expenses”) actually incurred by Manager in
the discharge of its duties hereunder.  Such expense reimbursement shall be due
by the last business day of each month, for all expenses billed during such
month, unless a written request is received by Manager detailing a legitimate
dispute as to a billed amount.    Such reimbursement shall be the obligation of
Owner, whether or not Owner’s Revenues are sufficient to pay such amounts. 
Unpaid balances shall accrue interest at the rate of the 30 day libor + 100
basis points, commencing as of the first day of the month following the due date
therefor, or the first day of the month  following resolution of the dispute.

(b)               Management Fee.  Owner shall pay to Manager as the full amount
due for the services herein provided a monthly fee (the “Management Fee”) which
shall be six percent (6%) of the Property’s current month Owner’s Revenue, as
determined on a cash basis.  The Management Fee payment shall be included with
the reimbursement of Expenses pursuant to Section 4(a) above, for the same
month.  The invoice for the management fee shall be itemized and shall include
reasonable detail to explain the expenses incurred.




6





Except as provided in this Section 4, it is further understood and agreed that
Manager shall not be entitled to additional compensation of any kind in
connection with the performance by it of its duties under this Agreement.

(c)                Inspection of Books and Records.  Owner shall have the right,
upon prior reasonable notice to Manager, to inspect Manager's books and records
with respect to the Property, to assure that proper fees and charges are
assessed hereunder.  Manager shall cooperate with any such inspection.  Owner
shall bear the cost of any such inspection; provided, however, that if it is
clearly demonstrated that Manager has overcharged Owner by more than 5% in any
given quarter and such overcharge was not caused in whole pr part by Owner, the
cost of such inspection shall be borne by Manager. Manager shall promptly
reimburse Owner for any overpayment.

5.                   Use of Trademarks, Service Marks and Related Items.

Owner acknowledges the significant value of the "U-Haul" name in the operations
of Owner's property and it is therefore understood and agreed that the name,
trademark and service mark "U-Haul", and related marks, slogans, caricatures,
designs and other trade or service items (the "Manager Trade Marks") shall be
utilized for the non-exclusive benefit of Owner in the rental and operation of
the Property, and in comparable operations elsewhere.  It is further understood
and agreed that this name and all such marks, slogans, caricatures, designs and
other trade or service items shall remain and be at all times the property of
Manager and its affiliates, and that, except as expressly provided in this
Agreement, Owner shall have no right whatsoever therein.  Owner agrees that
during the term of this Agreement the sign faces at the property will have the
name "U-Haul."  Upon termination of this Agreement at any time for any reason,
all such use by and for the benefit of Owner of any such name, mark, slogan,
caricature, design or other trade or service item in connection with the
Property shall be terminated and any signs bearing any of the foregoing shall be
removed from view and no longer used by Owner.  In addition, upon termination of
this Agreement at any time for any reason, Owner shall not enter into any new
leases of Property using the Manager lease form or use other forms prepared by
Manager.  It is understood and agreed that Manager will use and shall be
unrestricted in its use of such name, mark, slogan, caricature, design or other
trade or service item in the management and operation of other storage
facilities both during and after the expiration or termination of the term of
this Agreement. 

6.                   Default; Termination. 

(a)                Any material failure by Manager or Owner (a "Defaulting
Party") to perform its respective duties or obligations hereunder (other than a
default by Owner under Section 4 of this Agreement), which material failure is
not cured within thirty (30) calendar days after receipt of written notice of
such failure from the non-defaulting party, shall constitute an event of default
hereunder; provided, however, the foregoing shall not constitute an event of
default hereunder in the event the Defaulting Party commences cure of such
material failure within such thirty (30) day period and diligently prosecutes
the cure of such material failure thereafter but in no event shall such extended
cure period exceed ninety (90) days from the date of receipt by the
non-defaulting party of written notice of such material default; provided
further, however, that in the event such material failure constitutes a default
under the terms of the Loan Documents and the cure period for such matter under
the Loan Documents is shorter than the




7





cure period specified herein, the cure period specified herein shall
automatically shorten such that it shall match the cure period for such matter
as specified under the Loan Documents. In addition, following notice to Manager
of the existence of any such material failure by Manager, Owner shall have the
right to cure any such material failure by Manager, and any sums so expended in
curing shall be owed by Manager to such curing party and may be offset against
any sums owed to Manager under this Agreement.

(b)               Any material failure by Owner to perform its duties or
obligations under Section 4, which material failure is not cured within ten (10)
calendar days after receipt of written notice of such failure from Manager,
shall constitute an event of default hereunder. 

(c)                Subject to the terms of the Loan Documents, either party
hereto shall have  the right to terminate this Agreement, without cause, by
giving not less than ninety (90) days' written notice to the other party hereto,
and with cause by giving not less than thirty (30) days written notice to the
other party hereto, in both cases pursuant to Section 14 hereof.  

(d)               Upon termination of this Agreement, (x) Manager shall promptly
return to Owner all monies, books, records and other materials held by Manager
for or on behalf of Owner and shall otherwise cooperate with Owner to promote
and ensure a smooth transition to the new manager and (y) Manager shall be
entitled to receive its Management Fee and reimbursement of expenses through the
effective date of such termination, including the reimbursement of any prepaid
expenses for periods beyond the date of termination (such as Yellow Pages
advertising).   

7.                   Indemnification. 

Manager hereby agrees to indemnify, defend and hold Owner, all persons and
companies affiliated with Owner, and all officers, shareholders, directors,
employees and agents of Owner and of any affiliated companies or persons
(collectively, the "Indemnified Persons") harmless from any and all costs,
expenses, attorneys' fees, suits, liabilities, judgments, damages, and claims in
connection with the management of the Property and operations thereon (including
the loss of use thereof following any damage, injury or destruction), arising
from any cause or matter whatsoever, including, without limitation, any
environmental condition or matter caused by Manager’s operation of the Property,
except to the extent attributable to the willful misconduct or negligence on the
part of the Indemnified Persons.

8.                   Assignment. 

Manager shall not assign this Agreement, or any portion hereof of the duties
hereunder, to any party without the consent of Owner.

9.                   Standard for Property Manager's Responsibility.

Manager agrees that it will perform its obligations hereunder according to
industry standards, in good faith, and in a commercially reasonable manner. 

10.              Estoppel Certificate. 

Each of Owner and Manager agree to execute and deliver to one another, from time
to time, within ten (10) business days of the requesting party's request, a
statement in




8





writing certifying, to the extent true, that this Agreement is in full force and
effect, and acknowledging that there are not, to such parties knowledge, any
uncured defaults or specifying such defaults if they are claimed and any such
other matters as may be reasonably requested by such requesting party.

11.              Term; Scope.

Subject to the provisions hereof, this Agreement shall have an initial term
(such term, as extended or renewed in accordance with the provisions hereof,
being called the "Term") commencing on the date hereof (the "Commencement Date")
and ending on the later of (i) the last day of the 300th calendar month next
following the date hereof or (ii) the maturity date, repayment or prepayment of
all amounts due to Lender pursuant to the applicable Loan Documents (the
"Expiration Date"); provided however, the parties shall have the right upon
mutual agreement to terminate this Agreement with respect to any individual
Property no longer securing amounts due Lender pursuant to the applicable Loan
Documents (for instance due to a significant casualty or condemnation of such
Property).     

12.              Headings.

The headings contained herein are for convenience of reference only and are not
intended to define, limit or describe the scope or intent of any provision of
this Agreement.

13.              Governing Law.

The validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties shall be governed by the
internal laws of the State of Nevada.

14.              Notices.

Any notice required or permitted herein shall be in writing and shall be
personally delivered or mailed first class postage prepaid or delivered by an
overnight delivery service to the respective addresses of the parties set forth
above on the first page of this Agreement, or to such other address as any party
may give  to the other in writing.  Any notice required by this Agreement will
be deemed to have been given when personally served or one day after delivery to
an overnight delivery service or five days after deposit in the first class
mail. Any notice to Owner shall be to the attention of c/o SAC Holding
Corporation, 1250 E. Missouri, Phoenix, AZ  85014, Attn:  Secretary. Any notice
to Manager shall be to the attention of c/o U-Haul International, Inc., 2721
North Central Avenue, Phoenix, AZ 85004, Attn:  Chief Financial Officer.

 

15.              Severability.

Should any term or provision hereof be deemed invalid, void or unenforceable
either in its entirety or in a particular application, the remainder of this
Agreement shall nonetheless remain in full force and effect and, if the subject
term or provision is deemed to be invalid, void or unenforceable only with
respect to a particular application, such term or provision shall remain in full
force and effect with respect to all other applications.




9





16.              Successors.

This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto and their permitted assigns and successors in interest.

17.              Attorneys' Fees.

If it shall become necessary for any party hereto to engage attorneys to
institute legal action for the purpose of enforcing their respective rights
hereunder or for the purpose of defending legal action brought by the other
party hereto, the party or parties prevailing in such litigation shall be
entitled to receive all costs, expenses and fees (including reasonable
attorneys' fees) incurred by it in such litigation (including appeals).

18.Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

19.              Termination of Prior Agreement

This Agreement operates to terminate any prior property management agreement
among Owner and U-Haul with respect to the Property.  The property management
relationship among Owner and U-Haul with respect to the Property is restated as
of the date hereof,  as provided in this Agreement.  

 

 

 







10





IN WITNESS WHEREOF, the undersigned execute this Agreement as of the date set
forth above.

 

Owner:

Three-B  SAC Self-Storage Limited Partnership,

a Nevada limited partnership

 

By: Three-B  SAC Self-Storage GP Corporation,

Its General Partner

 

By: __________________________________

Bruce Brockhagen, Secretary

 

 

 

Manager:

U-Haul Co. of Alabama, Inc.

U-Haul Co. of Florida

U-Haul Co. of Georgia

U-Haul Co. of Illinois, Inc.

U-Haul Co. of Maryland, Inc.

U-Haul Co. of Massachusetts and Ohio, Inc.

U-Haul Co. of New Jersey, Inc.

U-Haul Co. of Massachusetts and Ohio, Inc.

U-Haul Co. of Oklahoma, Inc.

U-Haul Co. of Tennessee

U-Haul Co. of Texas

U-Haul Co. of Virginia

 

By: ____________________________________

Gary B. Horton, Treasurer

 

 

With respect to Section 2(k) herein, U-Haul International, Inc., a Nevada
corporation, hereby executes this Agreement and guarantees Manager’s obligations
under said Section 2(k).

 

U-Haul International, Inc.

 

By: _____________________________________

Gary B. Horton, Treasurer 

 

 

 




11





Exhibit A

 

List of Properties

 

884001

U-Haul Moving & Storage at Sparkman Dr

1903 Sparkman Dr

HUNTSVILLE

AL

35816

883033

U-Haul Moving & Storage of Debary

2861 Enterprise Rd

DEBARY

FL

32713

883037

U-Haul Moving & Storage at Park St

5200 Park St

SAINT PETERSBURG

FL

33709

883068

U-Haul Moving & Storage at 103rd St

6805 103rd St

JACKSONVILLE

FL

32210

883076

U-Haul Moving & Storage of Port Richey

6209 US Hwy 19

NEW PORT RICHEY

FL

34652

883029

U-Haul Moving & Storage of Clarkston at Sams Rd

3605 Sams Rd

CLARKSTON

GA

30021

739024

U-Haul Moving & Storage of Hoffman Estates

2475 Pembroke Ave

HOFFMAN ESTATES

IL

60195

883093

U-Haul Moving & Storage of Airpark

7831 Beechcraft Ave

GAITHERSBURG

MD

20879

883042

U-Haul Moving & Storage of Hanover

49 Franks Ln

HANOVER

MA

02339

883063

U-Haul Moving & Storage of Apple Valley

800 High St

CLINTON

MA

01510

883088

U-Haul Moving & Storage of Clementon

270 White Horse Pike

CLEMENTON

NJ

08021

883055

U-Haul Moving & Storage of Beavercreek

1168 Old Mill Ln

BEAVERCREEK

OH

45432

883014

U-Haul Moving & Storage of Lincoln

2500 NE 36th St

OKLAHOMA CITY

OK

73111

883059

U-Haul Moving & Storage at Wilma Rudolph Blvd

2830 Wilma Rudolph Blvd

CLARKSVILLE

TN

37040

883023

U-Haul Moving & Storage of Pflugerville

1617 Three Points Rd

PFLUGERVILLE

TX

78660

883047

U-Haul Moving & Storage at Salem Turnpike

3434 Salem Trnpk

ROANOKE

VA

24017

 




12
